DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Glushchenko et al (US 2014/0022029 A1) in view of the publication “Beam-steering … at 5.2 GHz” (both submitted by applicant).
Glushchenko et al disclose a signal line 2 disposed above the first substrate 3 extending in a first direction; a ground layer 5 disposed above the signal line and spaced apart from the signal line, a second substrate 4 disposed above the ground layer, a liquid-crystal layer 1 disposed in a space between the first substrate and the second substrate, wherein a direct current (DC) voltage is applied between the ground layer and the signal line (paragraph 4-6, 15), each of the first substrate and the second substrate includes a glass substrate (paragraph 13), the ground layer is made of a metal material including copper (paragraph 14).  Glushchenko et al had been discussed but fail to teach the ground layer includes a defected ground structure (DGS) by forming having a defected pattern and the signal line is a microstrip, wherein the defected ground structure includes at least one opening which is overlapped overlaps with the microstrip, wherein at least two opening are arranged to be spaced apart from each other at a regular interval in the ground layer, wherein the microstrip is positioned at a center of the opening.  However, the publication “Beam-steering … at 5.2 GHz” in figures 5-6 teaches the ground layer includes a 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skilled in the art at the time the invention was made to have a liquid crystal material having a dielectric constant changed based on a magnitude of the DC voltage and the dimension of the opening relative to the microstrip, since it has been held to be within the general skill of a worker in the art to select a known material having a dielectric constant changed based on a magnitude of the DC voltage and the dimension of the elements be varied for the intended use as a matter of obvious design choice.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The patents to Hong, Wu, Chen, Goldsmith, Baril, Wang, Murano and Tang are cited as of interested and illustrated a similar structure to a phase shifter.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845